        Case 3:17-cr-00400-HZ           Document 208       Filed 04/18/19        Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


UNITED STATES OF AMERICA                           3: 17-cr-00400-HZ

               v.                                  THIRD SUPERSEDING INDICTMENT

JASON PAUL SCHAEFER,                               18 U.S.C.   § lll(a) and (b)
                                                   18 U.S.C.   § 842(a)(3)A) and (i)(l)
                Defendant.                         18 U.S.C.   § 844(a), (h)(l) and (2)
                                                   18 U.S.C.   § 924(c)(l)(B)(ii)
                                                   26 U.S.C.   §§ 5841, 5861(d), 5871

                                                   Forfeiture Allegations

                                   THE GRAND JURY CHARGES:

                                              COUNTl
                                    (Assault on a Federal Officer)
                                     (18 U.S.C. § lll(a) and (b))

        On or about October 11, 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER did forcibly assault J.C., a person designated as a federal officer under 18 U.S.C.

§ 1114, while J.C. was engaged in and on account of his official duties, by (a) intentionally

causing J.C. to be stricken, (b) willfully attempting to inflict injury on J.C. , and (c) making a

threat coupled with an apparent ability to inflict injury on J.C. which caused J.C. a reasonable

apprehension of immediate bodily harm; with such assault involving physical contact with J.C. ;

and in the commission of the assault defendant used a deadly and dangerous weapon and

inflicted bodily injury on J.C.;

       In violation of Title 18, United States Code, Section 111 (a) and (b ).




Third Superseding Indictment                                                                   Page 1
        Case 3:17-cr-00400-HZ         Document 208        Filed 04/18/19        Page 2 of 5




                                            COUNT2
                                  (Assault on a Federal Officer)
                                   (18 U.S.C. § lll(a) and (b))

        On or about October 11 , 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER did forcibly assault D.D., a person designated as a federal officer under 18 U.S.C.

§ 1114, while D.D. was engaged in and on account of his official duties, by (a) willfully

attempting to inflict injury on D.D., and (b) making a threat coupled with an apparent ability to

inflict injury on D.D. which caused D.D. a reasonable apprehension of immediate bodily harm;

and in the commission of the assault defendant used a deadly and dangerous weapon;

       In violation of Title 18, United States Code, Section 11 l(a) and (b).

                                         COUNT3
                          (Carrying and Using a Destructive Device
                        During and in Relation to a Crime of Violence)
                                (18 U.S.C. § 924(c)(l)(B)(ii))

       On or about October 11 , 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER did knowingly carry and use a destructive device, that is, an explosive bomb,

during and in relation to crimes of violence for which he may be prosecuted in a court of the

United States, specifically assault on federal officers as alleged in Counts 1 and 2 of this Third

Superseding Indictment;

       In violation of Title 18, United States Code, Section 924(c)(1 )(B)(ii).

                                          COUNT4
                       (Using an Explosive to Commit a Federal Felony)
                                   (18 U.S.C. § 844(h)(l))

       On or about October 11 , 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER did knowingly use an explosive, in his hand, to commit the offenses alleged in

II




Third Superseding Indictment                                                                  Page2
        Case 3:17-cr-00400-HZ        Document 208        Filed 04/18/19      Page 3 of 5




Counts 1 and 2 of this Third Superseding Indictment, which are felonies that may be prosecuted

in a court of the United States;

       In violation of Title 18, United States Code, Section 844(h)(l ).

                                        COUNTS
            (Carrying an Explosive During the Commission of a Federal Felony)
                                  (18 U.S.C. § 844(h)(2))

       On or about October 11 , 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER did knowingly carry an explosive, in the passenger area of his vehicle, during the

commission of the offenses alleged in Counts 1 and 2 of this Third Superseding Indictment,

which are felonies that may be prosecuted in a court of the United States;

       In violation of Title 18, United States Code, Section 844(h)(2).

                                           COUNT6
                          (Unlawful Transport of Explosive Materials)
                             (18 U.S.C. §§ 842(a)(3)(A) and 844(a))

       On or about October 11 , 2017, in the District of Oregon, defendant JASON PAUL

SCHAEFER, not being a licensee or permittee under the provisions of Chapter 40 of Title 18 of

the United States Code, did knowingly transport in his vehicle explosive materials, specifically,

triacetone triperoxide (TATP);

       In violation of Title 18, United States Code, Sections 842(a)(3)(A) and 844(a).

                                          COUNT7
                      (Possession of an Unregistered Destructive Device)
                              (26 U.S.C. §§ 5841, 586l(d), 5871)

       On or about October 11 , 2017, within the District of Oregon, defendant JASON PAUL

SCHAEFER knowingly possessed a firearm, namely, a destructive device, that is, an explosive

bomb, which was not registered to him in the National Firearms Registration and Transfer

Record; and defendant knew the destructive device was an explosive bomb;

       In violation of Title 26, United States Code, Sections 5841 , 5861(d) and 5871.

Third Superseding Indictment                                                               Page3
        Case 3:17-cr-00400-HZ        Document 208        Filed 04/18/19     Page 4 of 5


  ;




                                          COUNTS
                              (Felon in Possession of Explosives)
                              (18 U.S.C. §§ 842(i)(l) and 844(a))

       From about July 30, 2017, through about October 11 , 2017, in the District of Oregon,

defendant JASON PAUL SCHAEFER, who had been convicted of a crime punishable by

imprisonment for a term exceeding one year, namely:

       Attempted Assault in the Second Degree in Erie County, New York, on or about

       July 23 , 2012, in Case Number 01838-2011;

did knowingly receive and possess explosives, namely, igniters, that is approximately 100

electric matches, which had been shipped and transported in and affecting interstate and foreign

commerce;

       In violation of Title 18, United States Code, Sections 842(i)(l) and 844( a).

                           FIRST FORFEITURE ALLEGATION

       Upon conviction of Count 3 of this Third Superseding Indictment, defendant JASON

PAUL SCHAEFER shall forfeit to the United States pursuant to 18 U.S.C. § 924( d) and 28

U.S.C. § 2461 , all firearms, including destructive devices, and ammunition involved in or used in

the commission of the offense.

                          SECOND FORFEITURE ALLEGATION

       Upon conviction of any of the offenses alleged in Counts 4 through 6 and 8 of this Third

Superseding Indictment, defendant JASON PAUL SCHAEFER shall forfeit to the United

States pursuant to 18 U.S.C. § 844(c) and 28 U.S.C. § 2461, any explosive materials involved or

used or intended to be used in the commission of the offense.




Third Superseding Indictment                                                                Page 4
        Case 3:17-cr-00400-HZ        Document 208       Filed 04/18/19     Page 5 of 5




                           THIRD FORFEITURE ALLEGATION

       Upon conviction of Count 7 of this Third Superseding Indictment, defendant JASON

PAUL SCHAEFER shall forfeit to the United States pursuant to 26 U.S.C. § 5872 and 28

U.S.C. § 2461, any firearm, including destructive devices, involved in the offense.



Dated this   \ { day of April 2019.                 A TRUE BILL.




Presented by:

BILLY J. WILLIAMS
United States Attorney

��l(..�
NATALIE WIGHT, OSB #035576
Assistant United States

Q�______..,.____�
WILLIAM M. NARUS, CASB #243633
Assistant United States Attorney




Third Superseding Indictment                                                             Page 5
